Citation Nr: 0432823	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on a need for the regular aid and attendance (A&A) of another 
person or on account of being housebound.

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU). 

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
November 1972 and from November 1974 to October 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which assumed jurisdiction of 
the claim from the VARO in Seattle, Washington.  

The Board remanded this case in January 1994, June 1999 and 
February 2001 for various development actions, in part to 
resolve intertwined claims that were relevant to the issues 
of entitlement to a TDIU and SMC.  The RO initially denied 
entitlement to SMC based upon A&A or housebound in July 1998.  
The initial claim had been filed in May 1998.

The issues of entitlement to a TDIU and to an increased 
rating for residuals of a back injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  Service connection has been granted for status post 
meniscectomy of the left knee, rated as 20 percent disabling; 
residuals of a back injury, rated as 20 percent disabling; 
and status post meniscectomy of the right knee, rated as 10 
percent disabling.  The combined schedular evaluation is 50 
percent (bilateral factor considered).

2.  The veteran is not bedridden, blind, or nearly blind, and 
is not institutionalized in a nursing home on account of 
service-connected physical or mental disability.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not suffer from symptoms 
and manifestations of service-connected physical and/or 
mental incapacity which renders him helpless and in danger in 
his daily environment thereby requiring the regular 
assistance of another individual on a daily basis to 
accomplish personal self-care.

4.  The veteran does not have a service-connected disability 
that is ratable at 100 percent and his service-connected 
disabilities do not substantially confine him to his dwelling 
or immediate premises.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular A&A of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 
3.350(i), 3.352(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has established service connection for status 
post meniscectomy of the knees, with the left knee rated as 
20 percent disabling and the right knee rated as 10 percent 
disabling, and for residuals of a back injury rated as 20 
percent disabling.

He supported his claim for SMC in May 1998 with VA and 
private hospital reports.  The record shows he was initially 
admitted to Washoe Medical Center in April 1998 when he felt 
a pop in is back after he lifted a heavy object while 
intoxicated and he could not move his lower extremities.  
According to the report he tended to resist passive movement 
and he had 2+ patellar reflexes and 1+ ankle jerks.  The 
impression included possible cord injury.  The neurosurgical 
consultant noted the radiology reports for the spine were 
fairly unremarkable and reportedly the veteran had been in a 
wheelchair since a magnetic resonance imaging (MRI) of the 
cervical spine several months earlier.  The diagnostic 
impressions were total sensory and motor paralysis with a 
level at the lower thoracic to upper lumbar spine, severe low 
back pain, intact reflexes.  

The report of VA hospitalization in early 1998 shows the 
veteran had an acute onset of lower extremity paralysis and 
numbness, having experienced a pop in his lower back after 
pushing a book shelf.  The Washoe radiology studies were 
reported as negative.  He had a history of multiple strokes 
with right-sided leg weakness.  According to the report he 
had been wheelchair bound for several years due to a shrapnel 
injury to the right side of his body as well as stroke 
effects, although he was able to get out of the chair with 
leg braces and cane assistance.  He was able to stand with 
minimal assistance, although he said that he had no strength 
or sensation in the legs, and he had an intact sensory 
evaluation.  According to the report the veteran's mother 
indicated that he was, in essence, feigning paralysis.  The 
final diagnosis was resolving acute onset lower extremity 
numbness and paralysis.  A May 1998 clinical report noted the 
impression of recurrent leg weakness of unknown cause.  

At a RO hearing in September 1998 the veteran and his spouse 
testified regarding the assistance his wife provided with 
dressing, bathing and getting around.

The record shows that in June 1999 the Board denied service 
connection for post-traumatic stress disorder (PTSD) and 
residuals of a head injury, including cerebrovascular 
accident.  The Board determined that the evidence did not 
show current neurological symptoms related to an inservice 
disease or injury.  Regarding PTSD, the Board found there was 
no credible evidence that the veteran participated in combat 
or of an inservice stressor to support the diagnosis.  The 
veteran did not appeal either determination.  

A VA examiner in October 1999 noted the medical file and 
multivolume claims file had been reviewed to evaluate the 
claim of lower extremity paralysis as related to service-
connected disability.  Based upon the physical examination 
and diagnostic studies the impression was functional 
paralysis, not supported by objective findings, mild 
scoliosis with early osteoarthritic changes of the lumbar 
spine and bilateral medial and lateral meniscectomies.  

The examiner elaborated upon the numerous discrepancies in 
the file regarding disabilities and the veteran's claimed 
linkage of them to events during military service.  The 
examiner also noted the numerous suspicions of malingering 
expressed by health care professionals and his attempt to 
secure increasing amounts of benefits.  The examiner noted 
service record references to the knees and that the one entry 
relating to a back injury in service that was associated with 
a fall on crutches following treatment of the left knee.  The 
examiner stated that such injuries and surgeries would not 
leave a person in the paralytic state the veteran claimed.  

In addition, the examiner stated that his experience and 
examination of paralytics was not congruent with the 
veteran's presentation, as he had no lower extremity atrophy, 
normal reflexes, and voluntary quadriceps muscular 
contraction.  The examiner stated that he could not find 
significant lumbar spine pathology to account for the 
veteran's paralysis and his knee injuries and surgery would 
not leave him paralytic.  

The examiner did not believe that the presentation of 
paralysis related to back or knee disabilities was service 
related, if even existent.  The examiner opined there was no 
medical support for this condition although there may be 
psychological support.

Pertinent to the issue at hand, in February 2001 the Board 
denied entitlement to eligibility for assistance to purchase 
an automobile or other conveyance or adaptive equipment, and 
therefore found that service-connected disabilities had not 
resulted in the loss of use of any extremity or ankylosis of 
either knee or loss of use of a foot.  The veteran did not 
appeal this determination.

A July 2002 VA clinical record note indicated the veteran was 
followed at the spinal cord injury clinic for paraplegia.  It 
was noted that his wife was his attendant and assisted him in 
his personal care needs.  A July 2002 evaluation noted that 
he presented with a history of paraplegia due to shrapnel 
injury in 1970 and that he had been essentially wheelchair 
dependent for mobility since 1990.  He was currently 
dependent for all self-care activities.  Other VA clinic 
reports though 2002 refer to spinal cord injury secondary to 
shrapnel wound. 

A VA examination of the spine in July 2003 included a review 
of the claims file and medical file.  The examiner noted the 
veteran was followed for cervical and lumbar spondylosis and 
cerebrovascular disease and had neurogenic bowel and bladder.  
His current symptom was radiating mid to low back pain that 
flared when he pushed his wheelchair.  It was the examiner's 
impression that he had a complete paraplegia with a lesion at 
approximately T7 in the spinal cord and that he had severe 
pain at a slightly lower level at T10-T12 in addition to 
neurogenic bowel and bladder.  

The examiner noted there was a strong suspicion that the 
paraplegia was solely on a psychogenic basis, but that this 
was of no consequence since the conversion had been fixed and 
the net result was that the veteran functionally was 
paraplegic.  The examiner stated that the veteran was not 
housebound, being able to drive a van with hand controls.  
The examiner noted activities of self-care the veteran could 
perform and those requiring assistance.  



Another VA examiner addressed the joints, and regarding the 
knees and spine noted no abnormal findings for the knees 
other than scars.  The knees went through a passive range of 
motion without reference to any pain verbally or by 
expression and they were not unstable or deformed.  There was 
no obvious spine deformity or muscle spasm or localized 
tenderness and sitting forward flexion and extension was 
noted in degrees.  X-rays of the knees and spine were 
obtained.  

The examiner's impression was bilateral medial and lateral 
meniscectomies secondary to tears in service; mild scoliosis 
and early osteoarthritic changes in the thoracic and lumbar 
spine and paralysis of the lower extremities, probably due to 
a crushing accident to the back in 1996, probably at the T8 
level.  

The examiner's discussion noted that none of the studies done 
showed changes that would have caused the veteran's 
paralysis, although minor degenerative changes seen produced 
no obvious or significant impingement on the neurologic 
tissues of the lumbar spine.  

The examiner opined that the service-connected knee and back 
disabilities had no bearing on the veteran's current 
paralysis and that none of the positive findings on 
examination were related to his service connected 
disabilities.  The examiner noted various inconsistencies 
between the record and the veteran's presentation, and that 
prior examination in 1999 noted similar inconsistencies.

A third physician performed an examination for purposes of 
A&A and housebound status.  The examiner noted the claims 
folder was reviewed and remarked regarding inconsistencies 
between the record and the veteran's story from the record.  
The physician noted that he was not housebound although he 
surely relied on his spouse considerably for activities of 
daily living, although he was not in danger from hazards of 
daily living.  A VA social service interviewer noted he 
participated in wheelchair games that required him to travel 
to various locations.  The clinician reported PTSD.


Criteria

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The special monthly compensation provided by 38 U.S.C. 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.

(1) Extremities. The criteria for loss and loss of use of an 
extremity contained in paragraph (a)(2) of this section are 
applicable. 

(2) Eyes, bilateral. 5/200 visual acuity or less bilaterally 
qualifies for entitlement under 38 U.S.C. 1114(l). However, 
evaluation of 5/200 based on acuity in excess of that degree 
but less than 10/200 (Sec. 4.83 of this chapter), does not 
qualify. Concentric contraction of the field of vision beyond 
5 degrees in both eyes is the equivalent of 5/200 visual 
acuity.

(3) Need for aid and attendance. The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in Sec. 3.352(a).

(4) Permanently bedridden. The criteria for rating are 
contained in Sec. 3.352(a). Where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance (except where 38 U.S.C. 
1114(r) is involved) to avoid reduction during 
hospitalization where aid and attendance is provided in kind.  
38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

If the veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or, 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then the monthly 
compensation shall be $2,280. 

For the purpose of this subsection, the requirement of 
''permanently housebound'' will be considered to have been 
met when the veteran is substantially confined to such 
veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to a service-
connected disability or disabilities which it is reasonably 
certain will remain throughout such veteran's lifetime.  
38 U.S.C.A. § 1114(s).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities. 

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The provisions of the VCAA apply to this case, and its 
requirements have been fulfilled.  First, there is no issue 
as to the substantial completeness of the application for 
SMC.  38 U.S.C.A. § 5102 (West 2002).  The May 1998 claim 
appeared substantially complete on its face.  The veteran has 
clearly identified the benefit sought.  Further, he 
referenced the bases for the claim.  He essentially is 
claiming his service-connected disabilities leave him in need 
of A&A or render him housebound.

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the July 1998 rating decision, and 
November 1998 statement of the case.  

In the May 2004 letter the RO explained the provisions of the 
VCAA.  In the September 2003 supplemental statement of the 
case, the RO provided the full criteria of the VCAA in 
addition to its explanation of the determination in the 
veteran's claim.

The May 2004 letter and the September 2003 supplemental 
statement of the case specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
all pertinent medical records addressing the matter at issue.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue of entitlement to SMC on appeal.  By the May 2004 
letter and the September 2003 supplemental statement of the 
case from the RO, the veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  


That requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the May 2004 letter from the RO.  

This letter did indicate that the veteran should respond 
within 60 days.  In any event in July 2004 the veteran 
through his representative responded to the May 2004 RO 
development letter.  He advised the RO that he had no 
additional evidence to submit on this issue and that he 
waived the 60-day period. 

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
sufficient time to respond to VCAA notices, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, (codified at 38 U.S.C. § 
5103(b)).  

As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded a VA examination 
and medical review.  Accordingly, additional examination of 
the veteran or another medical opinion is not warranted.  The 
requirements of the VCAA have been substantially met by the 
RO.  The series of examinations completed in 2003, 
collectively, responded adequately to the Board remand 
directive and substantially comply with the development 
actions sought.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The examiners assessed the veteran service-connected 
disabilities in the context of the elements needed to 
establish entitlement to SMC based upon A&A or being 
housebound.  In addition the representative's argument 
regarding aggravation as a basis for SMC and the examination 
deficiency in not expressly considering it is without merit.  
The VA examiner in August 2003 stated that the service-
connected knee and back disabilities had no bearing on the 
veteran's current paralysis.  This is an inclusive statement 
and read reasonably it is implicit that the determination of 
"no bearing" would be broad enough to include aggravation.  
In addition, the paralysis would be ratable as total 
disability and it would seem implausible to argue an already 
total disability could be aggravated.  
Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist him in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to veteran if the Board 
decides his appeal at this time and the Board will, 
therefore, proceed to consider his claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in July 1998, well before the RO issued 
VCAA notice.  Accordingly, the procedural actions of the RO 
are not in accordance with the directives of Pelegrini, 
supra.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  In fact the May 2004 
letter clearly invited the veteran to submit evidence he 
had that he thought might be relevant which 
substantially addresses the "fourth element" of the 
notice requirement.

Thus it is apparent to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied in the May 2004 
letter and collectively thought the other development actions 
initiated throughout this appeal and commented on previously, 
not least of which the Board remands in 1999 and 2001.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim for SMC on the merits.  


SMC

The Board finds that the appellant's claim of entitlement to 
SMC based upon the need for A&A or as being housebound is 
sufficiently developed in the record.  The Board has stated 
its reasons for the belief that all relevant facts have been 
properly developed and that no further duty to assist exists 
with respect to the claim.  

In summary, the appellant has provided evidence, and the 
reports of examinations since the mid 1990's include 
sufficient information directed to the benefit he seeks.  
Recent examinations have assessed his need for A&A and the 
basis for that need and whether he is housebound. 

The Board must observe that a schedular 100 percent 
evaluation for a service-connected disability is not a 
threshold element for consideration of entitlement to SMC 
based on a need for A&A.  

The law does not require this, but in any event interpretive 
doubt is to be resolved in the claimant's favor.  See e.g. 
Brown v. Gardner, 115 S. Ct. 552, 555 (1994).  

In support of his claim, the appellant has testified to and 
the record shows functional loss and that his spouse has been 
identified as the person who must provide ongoing assistance 
with aspects of self-care.  However, the competent medical 
opinion concludes his need for assistance with daily living 
activities is not on account of his service-connected 
disabilities.  It must be noted that the veteran did not 
appeal decisions wherein the Board denied service connection 
for PTSD and assistance in providing adaptive conveyance 
equipment.  

Thus, the repeated references to PTSD and wounds in service 
as a basis for his paralysis are simply unsubstantiated self 
reported history.  The fact that examiners continue to report 
this history does not change the posture of the case.  The 
final Board decisions regarding PTSD and a physical basis for 
loss of use add additional weight against the claim for SMC 
based on A&A.  The Board notes a VA examiner in 1994 
concluded the veteran was totally disabled on account of 
cerebrovascular disease, which is not service connected. 

The more recent VA examiners in 1999 and 2003 opined that 
assistance with self-care was needed but not on account of 
the service-connected disabilities.  In essence, the veteran 
has found support from medical professionals regarding his 
need for A&A but not on the basis of service-connected 
disabilities.  

The medical opinions through 2003 that were directed to A&A 
criteria support a need for regular A&A to assist him in 
activities of daily living.  There is ample evidence of the 
character of his service-connected orthopedic disabilities 
that do not support the nonmedical assertions regarding a 
need for A&A.  His difficulties in self-care needs are noted 
in the medical reports. 

It is obvious that the appellant requires assistance in major 
aspects of daily living.  However, the VA examiner in 1998 
and more recently in 2003 noted his various difficulties due 
appreciably to the nonservice-connected disabilities.  

Further, these examinations were several years apart and 
together noted a need for A&A but not on account of the 
service-connected disabilities.  The benefit of the doubt 
rule is not applicable here since there is a preponderance of 
negative evidence against the claim.  Any competent evidence 
does not outweigh what is brought against the claim from the 
VA examinations directed to the low back and the knees.

Overall, examiners have noted the veteran's significant 
limitations in functioning from a physical standpoint that 
are not due to service-connected disabilities.  The 
conclusions of physicians regarding a need for A&A appear to 
find support in information provided in competent examination 
reports.  The examiners in 1999 and 2003 carefully reviewed 
the record and opined against the claims being made of a 
connection between the service connected disabilities and 
paralysis and a need for A&A, respectively.  The VA examiners 
did directly comment on service-connected disabilities and 
the need for A&A, and in so doing provided opinions that 
outweigh the evidence in favor of the claim.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular A&A are set forth in § 3.352(a).  
The enumerated factors need not all be present, but at least 
one must exist to establish eligibility.  From the 
examinations that include references to a need for assistance 
there is ample support to find that the veteran requires 
assistance in major aspects of self-care but not on account 
of service-connected disabilities.  

The Board finds that the competent evidence, viewed 
objectively, shows little appreciable physical impairment of 
a degree from the service-connected disabilities that would 
reasonably require another person to assist him in daily 
self-care tasks.  Complete helplessness is not required to 
establish entitlement, nor does the need for assistance have 
to be constant; only a regular need is required.  Overall he 
has been found to have insignificant service-connected 
physical impairment from the standpoint of a need for A&A, 
and it appears well established to the Board.  In summary, 
medical examiners have established the basis for A&A but not 
on account of his service-connected disabilities.  See 
Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 
Vet. App. 222, 224-25 (1996); 38 C.F.R. §§ 3.350(b), 3.352(a) 
and VAOPGCPREC 21-94. 


Turning to the alternative basis for SMC on account of being 
housebound, the veteran does not meet the SMC evaluation 
criteria under section 1114(s) based on the determined 
service-connected disability ratings.  

Entitlement to SMC under section 1114(s) requires, at a 
minimum, a single service-connected disability rated as 100 
percent.  However even to assume he had a single service-
connected disability rated 100 percent, he would be required 
to show additional service-connected disabilities that were 
ratable at 60 percent.  

None of the service-connected disabilities are ratable as 100 
percent under the rating schedule, other than possible 
through the application of section 4.29 or 4.30, neither 
however being shown, so there is no need to explore the 
second element needed to meet the criteria for SMC housebound 
benefits under the first basis in section 1114(s).

Finally, the evidence does not show that the veteran was 
otherwise housebound during the period in question due to 
being substantially confined to his dwelling as a result of 
his service-connected disabilities.  See 38 C.F.R. § 
3.350(i)(2).  

In fact he seems to engage in a very active life outside his 
residence as evidenced through his participation in athletic 
events throughout the country.  Thus, the record does not 
offer an alternative basis for the SMC housebound rating 
under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).


ORDER

Entitlement to SMC based on a need for A&A of another person 
or on account of being housebound is denied.



REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal on the TDIU claim in May 
2004; however, regarding the claim for an increased 
evaluation for residuals of a back injury, as will be 
discussed below, there is no acceptable VCAA notice on file.

In June 1999 the Board denied an increased rating for the 
veteran's right knee disability and he did not appeal it.  In 
its February 2001 remand the Board asked for an orthopedic 
examiner to address the knees and spine and in so doing 
discuss the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 as 
to functional loss, etc., for purposes of a TDIU.  A VA 
examiner in July 2003 made findings regarding the knees and 
the spine, but did not appear to discuss the above mentioned 
regulations in the evaluation of the knees and spine.  

In addition, recent changes to the spine rating regulations 
have been published and a recent opinion of the VA General 
Counsel discussed the proper rating of limitation of flexion 
and extension of the leg.  VAOPGCPREC 9-04.  

In July 2004 and August 2004 presentations, collectively, the 
representative argued the examinations were incomplete in 
evaluating the TDIU claim and noted the recent change in 
rating criteria for the spine effective in September 2003 had 
not been considered.  These changes have been codified at 
38 C.F.R. § 4.71a (2004). 

In addition, the representative in August 2004 asserted that 
there was a claim for an increased evaluation of the 
veteran's knees intertwined with the TDIU claim that required 
further development.  Alternatively the representative argued 
that if there were a new claim for increase for the spine, 
additional development would still be required.  In essence a 
new claim for increase for the spine would be intertwined 
with the TDIU determination.  The RO rating decision in June 
2004 accepting a new claim for increase based upon the 
veteran's October 2003 correspondence would have required 
issuance of a new VCAA notice letter.  

Regarding timeliness of appeal, the Board remand in June 1999 
noted that the veteran claimed an increased rating for his 
back disability at a September 1998 RO hearing.  The RO 
denied an increase and notified the veteran in a June 2000 
supplemental statement of the case.  In July 2000 the RO 
asked the veteran if he was going to disagree with the denial 
and the Board decision in February 2001 noted the 
representative's presentation in December 2000 had served as 
a notice of disagreement.  The RO decision in August 2003 
included the denial of an increased evaluation for the 
residuals of a back injury, and this issue was included in 
the notice letter issued in August 2003.  The RO also issued 
a statement of the case in September 2003 solely on the issue 
of an increased rating for residuals of a back injury.  

On October 8, 2003 the RO received the veteran's 
correspondence wherein he requested that his back injury be 
"reevaluated" on the basis that it was misdiagnosed on the 
initial evaluation.  In a December 2003 report of contact it 
was reported that the veteran wanted to continue his appeal 
"on back".  

The RO rating decision in June 2004 contained information 
regarding the status of a claim for increase for the 
veteran's back disability that indicated he had not filed a 
timely appeal.  

The October 2003 correspondence regarding the back was 
accepted as a claim for increase.  This statement 
incorporated information from a RO deferred rating decision 
in May 2004.  The veteran and his representative were 
provided a copy of the June 2004 rating decision.  The 
representative in August 2004 asserted that the October 2003 
correspondence should have been accepted as a substantive 
appeal in lieu of a VA Form 9.  Thus, the timeliness issue 
was initially raised by the RO and disputed by the appellant 
rather than being raised initially by the Board on its own 
motion.  38 C.F.R. §§ 19.34, 20.101 (2003).  

In any event, at this point in the appeal, the Board views 
the October 2003 correspondence as a sufficient statement of 
appeal.  The fact that this intent was clarified in a 
December 2003 report of contact suggests there was 
uncertainty as to the status of the claim.  It was also 
received within the prescribed period and the intent of the 
procedural rule is to construe such writings liberally.  See 
e.g. 38 C.F.R. § 20.202.  The Board cannot overlook that the 
record does not include an acceptable VCAA notice letter 
regarding the claim for increase in either instance, as an 
ongoing appeal or recently filed claim for increase.  

Thus, the representative argues for further development of 
the rating for the spine and the knees, which requires that 
the Board defer consideration of entitlement to a TDIU.  On 
this point the Board observes that a VA clinical record entry 
in April 2002 noted the veteran stated he was a chief 
executive officer (CEO) of a company that builds handicapped 
ramps.  The series of VA examinations in 2003 did not explore 
his employment status although they noted he was a 
participant in various athletic events.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
bilateral knee meniscectomies and 
residuals of a back injury for the time 
period relevant to this appeal.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  



Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity of 
service-connected bilateral knee 
meniscectomies and residuals of a back 
injury.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004), copies of the 
previous and amended criteria for rating 
spinal disorders under 38 C.F.R. § 4.71a, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  


The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

(a) Does the service-connected disability 
of the knees or residuals of a back 
injury involve only the nerves, or does 
it also involve the muscles and joint 
structure?

(b) Does the service-connected disability 
of the knees or residuals of a back 
injury cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability of the knees or residuals of a 
back injury, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability of the knees or 
residuals of a back injury, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
these service-connected disabilities.



(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability of the knees or residuals of a 
back injury, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by these service-
connected disabilities.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating spinal 
disorders including intervertebral disc 
syndrome as applicable.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, in particular regarding 
entitlement to a TDIU in light of the 
conflicting information regarding 
employment noted above, the VBA AMC 
should adjudicate the intertwined issue 
of an increased evaluation for a 
disability of the knees and readjudicate 
the claims of entitlement to an increased 
evaluation for residuals of a back injury 
and entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims and may result in 
their denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



